DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,184,846 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system having a first sensor including a driving pole with a driving coil, a sensing pole having a sensing coil that receives a magnetic flux portion passing through a structure from the driving coil and generating a signal indicative of the force applied to the structure, a second sensor different from the driving and sensing coils configured to generate a signal indicative of the distance between the driving pole and the structure and a circuit to adjust the force signal based on the distance signal.

The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a system having a first coil to emit a magnetic flux through a structure, at least one sensing coil configured to receive a magnetic flux portion passing through a structure from the driving coil and generating a signal indicative of the force applied to the structure, an eddy current probe proximity sensor configured to generate a signal indicative of the distance between a pole upon which the driving coil is located and the structure and a circuit to adjust the force signal based on the distance signal.
The invention by Brummel, being the closest art of record utilizes the driving coil as a part of the distance determination and thus fails to disclose a second sensor different from the sensing and driving coils.  
The invention by Lysén discloses a driving coil and a second sensing coil on the driving pole for the determination of distance.  However, Lysén is not concerned with detecting force 
The invention by May (PG-PUB 2018/0180499) discloses a four branch sensor having a central driving pole with driving coil, four sensor poles with sensor coils, capacitive means for determining distance between the sensing coils or the driving coil and the structure.  May fails to disclose a sensor for detecting the distance and a circuit for adjusting the first signal based on the second signal.  May uses a driving frequency that compensates for a change in frequency caused by the distance rather than adjusting the received force signal based on the distance signal.
The invention by May (PG-PUB 2015/0323397) discloses a force sensor having a magnetic driving coil, sensing coils and a distance sensing coils.  However, May fails to disclose that the sensing coils are located on sensing pole of the sensor and the driving coil being located on a separate pole from the sensing coils.
Other prior art of record feature four branch torque sensors with driving coils and sensing coils, but they are not concerned with distance compensation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 10, 2021